366 S.W.3d 633 (2012)
STATE of Missouri, Respondent,
v.
Lucretia Brooke PYSE, Appellant.
No. ED 97145.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Rehearing Denied May 29, 2012.
Wayne T. Schoeneberg, St. Peters, MO, for appellant.
Chris Koster, Atty. Gen., Jennifer A. Wideman, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM
Lucretia Brooke Pyse appeals from the sentence and judgment of attempt to manufacture methamphetamine, asserting the trial court erred in denying her motions for Judgment of Acquittal and Judgment Notwithstanding the Verdict because there was insufficient evidence to prove Pyse knowingly possessed lithium batteries, Everclear alcohol, or a coffee grinder with the intent to manufacture methamphetamine. An extended opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed. Mo. R.Crim. P. 30.25(b) (2011).